BIJUR, J.
This action was brought to recover for goods sold and delivered. The only evidence on which it was sought to charge the defendant personally for the goods, which were delivered to a delica*47tessen store, was that he had told plaintiff’s driver that he was the “boss.” Moreover, defendant proved, without contradiction, that the-store was owned and operated by his mother, and that he had not at the time attained his majority by over a year.
Judgment reversed, with costs, and complaint dismissed, with costs to appellant. All concur.